Title: To Thomas Jefferson from John Jordan, 7 January 1806
From: Jordan, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Charlottesville Jany. 7th 1806
                        
                        inclosd you will recive a note from Mr Dinsmore testifying the number of Bricks that I laid for you their
                            is more Bricks laid than you supposd it would take to do your work owing to the Stone work of the Chimney being taken down
                            and built with Brick as it will not suit you to pay Money until about the first of march I must try and wate until that
                            time—I am Sorry that your price for Brown is more than I can afford to give as he apears to be verry anxious that I
                            should buy him on account of the connection between him and my girl I would give Five hundred dollars for him or a boy as
                            likely, and one hundred Dollars to boot on account of his trade though his trade will be no advantage to me as I shall
                            never Carry it on If you will take the five hundred dollars that I offer or make the exchange you will let me know and if
                            you prefer the exchange as soon as I can get a boy that will suit I will make it—I start in the morning to lexington Va
                            where you will please to diret your letter if you should write to me—
                  I am Si Yr Obst
                        
                            Jno Jordan
                            
                        
                     Enclosure
                                                
                            
                                Jany 3d 1806
                            
                             The Subscriber hath Measured the Brick work done by John Jordan, for Thomas Jefferson at Monticell and
                                finds it to contain twenty Eight thousand Eight hundred & Eighty Bricks—
                            
                                Js. Dinsmore
                        
                            
                        
                    
               